DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s after-final amendment filing on 05/10/2022.
Applicant’s cancelation of claims 1-9 is acknowledged and require no further examining.  Claim 10 is pending and examined below.

Response to Arguments
The Amendments filed on 05/10/2022 have been entered.  Applicant’s cancelation of claims 1-9 is acknowledged and require no further examining.  Claim 10 is pending in the application.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Claims, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the Claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Decker (2155082) modified by reference Hester et al. (2014/0338948), in view of the amendments to the Claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claim 10 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Decker (2155082) discloses a power tool comprising: a motor housing; a transmission housing; an electric motor; a fan; a transmission mechanism; and a intermediate housing comprising one or more side walls and one or more external walls.
The prior art reference Hester et al. (2014/0338948) disclose an intermediate housing comprising a back wall and side walls, wherein the back wall is located adjacent an axial end of the motor, wherein the side walls extend axially from an outer circumference of the back wall, and wherein the axial end of the side walls opposite the back wall engage the transmission.
However, Decker in view of Hester et al. is not found to disclose the motor housing and transmission housing of the first power tool have the same length as the motor housing and transmission housing of the second power tool respectively, but the electric motor of the first power tool has a different length than the electric motor of the second power tool such resulting in different-size gaps between the motor housing and transmission housing in the first power tool and the second power tool, and wherein a size of the one or more external walls of the intermediate housing of the first power tool is different than a size of the one or more external walls of the intermediate housing of the second power tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 18, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731